IN THE COMMONWEALTH COURT OF PENNSYLVANIA


County of Northampton,                           :
                              Petitioner         :
                                                 :
                       v.                        :   No. 1271 C.D. 2020
                                                 :   Submitted: September 20, 2021
Unemployment Compensation                        :
Board of Review,                                 :
                    Respondent                   :


BEFORE: HONORABLE P. KEVIN BROBSON, President Judge
        HONORABLE CHRISTINE FIZZANO CANNON, Judge (P.)
        HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY PRESIDENT JUDGE BROBSON                                     FILED: December 10, 2021


       Petitioner County of Northampton (Employer) petitions for review of an order
of the Unemployment Compensation Board of Review (Board), dated
December 1, 2020, which reversed a decision by an unemployment compensation
referee (Referee), denying benefits pursuant to Section 402(e) of the Unemployment
Compensation Law (Law).1 For the reasons set forth below, we now reverse.




       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 802(e). Section 402(e) of the Law provides, in part, that “[a]n employe[e] shall be ineligible for
compensation for any week . . . [i]n which his unemployment is due to his discharge or temporary
suspension from work for willful misconduct connected with his work.”
                                I. BACKGROUND
      Valerie L. Makula (Claimant) worked for Employer as a registered nurse from
July 23, 2001, until Claimant was suspended from employment on March 27, 2020.
(Reproduced Record (R.R.) at 4a-7a.) Employer initially suspended Claimant with
pay from March 27, 2020, to April 25, 2020, and without pay beginning
April 26, 2020, for a period of six months. (Id. at 12a, 18a.) Claimant filed for
unemployment benefits on May 10, 2020. (Id. at 4a.) In its separation information
filed with the Scranton UC Service Center (Service Center), Employer alleged that
Claimant was suspended because she engaged in misconduct by “attempt[ing] to
organize a work stoppage during the term of a collective bargaining agreement” and
that Claimant should have “used the grievance process to address any and all
complaints she had about the operation of the nursing home.” (Id. at 9a-10a.)
Claimant cited in her claim for benefits that she was “wrongfully accused” and that
“there was no attempt to strike or [stage a] lockout[;] there was no plan for a strike
or lockout.” (Id. at 7a.) The Service Center concluded that Claimant was not
ineligible for benefits pursuant to Section 402(e) of the Law because Employer failed
to establish that Claimant attempted to organize a walkout. (Id. at 20a.) Employer
appealed the Service Center’s determination, and a Referee conducted a telephonic
hearing. (Id. at 24a-28a, 55a.) Claimant, Employer’s attorney, and three witnesses
for Employer attended the hearing. (Id. at 55a-57a.)
      Employer’s first witness, Liz Kelly (Kelly), the director of human resources
for Employer, testified that Claimant worked as a registered nurse for Employer for
roughly 20 years until she was suspended on March 27, 2020. (R.R. at 57a, 60a-61a.)
Kelly stated that on March 27, 2020, Claimant called several other charge nurses
who belonged to the same bargaining unit—i.e., who were bound by the same


                                          2
collective bargaining agreement—and discussed concerns that Employer was
admitting new residents at a time when COVID-19 was quickly spreading.
(Id. at 61a.) Kelly noted that Claimant is president of the nurses’ union local and
that the collective bargaining agreement has a clause concerning a grievance
procedure for submitting complaints to Employer.          (Id. at 61a-62a.)   Kelly
essentially asserted that Claimant violated the collective bargaining agreement when
she raised her and the other nurses’ collective complaint outside the grievance
procedure process. (See id. at 62a-64a.) Kelly further testified that the collective
bargaining agreement has a clause prohibiting strikes and walkouts, which is
intended to prevent patients from being deprived of consistent care. (Id.) Kelly
submitted that Claimant also violated this clause when she attempted to organize a
walkout or illegal work stoppage among the nurses. (See id.)
      Employer’s second witness, Mary Lou Kaboly (Kaboly), the deputy director
of human resources for Employer, testified as to the specifics of Claimant’s conduct
on March 27, 2020. (R.R. at 57a.) Kaboly recalled that Claimant was placed on
administrative leave that day after a conversation with Employer’s administrator
where Claimant had allegedly told the administrator that if she was going to walk
out of work, she would not be walking out alone—i.e., that Claimant threatened a
work stoppage. (Id. at 65a.) Kaboly subsequently conducted an investigation during
which she interviewed Claimant regarding her conversation with Employer’s
administrator. (Id. at 65a-66a.) Claimant admitted to Kaboly that, while she had not
threatened a walkout, she intended a “peaceful demonstration, a show of solidarity.”
(Id. at 66a.) Based on her conversation with Claimant, Kaboly believed that
Claimant was attempting to induce or encourage other nurses to “walk away from
their workstations and walk out of the building.” (Id.)


                                         3
      Claimant then testified as to the circumstances surrounding her conduct on
March 27, 2020, as follows:
      I was approached by a nurse who had some concerns about something
      that was going on [i]n her unit relative to a resident that was new to the
      facility and the person had been . . . tested for COVID-19. At that point
      we weren’t getting results for COVID-19 [tests] immediately, but . . .
      the resident was returned to the facility and put on a unit with the
      general population. So[,] this nurse was concerned. As [I am] the union
      president, she did bring that concern to me.
      ....
      [T]hen I called [Employer’s administrator] to have a discussion . . . .
      . . . In the course of that phone conversation . . . [I] ask[ed] . . . why we
      [we]re not quarantining residents that we don’t know are positive or
      negative [for COVID-19] . . . and [it became] a heated conversation
      . . . . I was then . . . told . . . that if I wanted to go home[,] I should
      go[—i.e., that] if I wasn’t comfortable being there I should just leave.
      I then did say I’m sure I won’t be going alone. They took that . . . as a
      threat. There was no walkout. There was not stoppage of work. We
      do get to leave our nursing units to go to lunch. And . . . I never left my
      unit because I was on the phone. . . . [T]en minutes later I was escorted
      out of the facility.
(R.R. at 70a-71a.) Claimant further insisted that, while she discussed the issue with
the other nurses, she did not induce or encourage them to engage in a walkout or
work stoppage:
      I did reach out to nurses. I asked them how they were feeling about
      what was going on at [Employer], and that is when I asked them if they
      would be willing to go to [the] administration together as a group to
      discuss our concerns. I never used the term walkout, and[,] in fact, I
      went as far as saying to . . . the nurses . . . that this was not about anyone
      losing their job, this was not about anybody abandoning any residents.
      I’ve worked for the facility for 19 years. I would never consider
      abandoning the residents I’ve been taking care of.
(Id. at 71a.) She stated that she talked to multiple nurses because she did not want
to raise the issue with Employer if the concern was isolated, but she found that others

                                            4
had the same concern. (See id. at 73a.) Claimant further clarified her statement to
Employer’s administrator regarding not walking out alone, saying that she only
meant that if other nurses were being yelled at or treated in the same way she was,
that other nurses likely would have walked out as well. (Id.)
       Kelly testified that after the internal investigation was conducted and
Claimant was placed on a temporary suspension, Employer conducted a Loudermill
hearing2 to determine what discipline Claimant would receive for violating the
collective bargaining agreement. (R.R. at 63a.) Claimant was joined at the hearing
by her union representatives, and Employer was represented by the county nursing
home administrator and its director of nursing. (Id.) After the hearing, the decision
was made that Claimant would not be terminated but that she would face a six-month
suspension without pay.         (Id.)    Kelly stated that Claimant and Employer
subsequently entered into a settlement agreement to memorialize the hearing’s
outcome, wherein it was established that Claimant had “contacted at least four other
nurses . . . and discussed what those nurses refer[red] to as a walkout[,] which meant
that they would be leaving their nursing units for some amount of time.”
(Id. at 63a-64a.) Claimant further agreed, inter alia, that she would not “attempt to
organize a walkout or any kind of activity that might involve nurses leaving their
nursing units instead of using the grievance procedure[,] which is supposed to be
used for that purpose.” (Id. at 64a.) In her testimony, however, Claimant maintained
that she only signed the settlement agreement because she wanted to return to her
position with Employer and she felt she had no other choice. (Id. at 72a.)



       2
         A Loudermill hearing is a pre-termination hearing given to a public employee that is
required by due process, as established in Cleveland Board of Education v. Loudermill,
470 U.S. 532 (1985).

                                             5
      After the hearing, the Referee issued a decision, concluding that Claimant was
ineligible for benefits pursuant to Section 402(e) of the Law. (R.R. at 78a-80a.) The
Referee found that Claimant intended to threaten Employer with a walkout, that she
led Employer to believe she was encouraging “a peaceful demonstration and show
of solidarity,” and that her actions were in violation of the collective bargaining
agreement.    (Id. at 80a.)    Claimant’s conduct, therefore, constituted willful
misconduct under Section 402(e) as being in violation of a work rule—i.e., the
collective bargaining agreement. (Id.)
      Claimant appealed the Referee’s decision, and the Board reversed. In so
doing, the Board issued the following findings of fact:
      1. [C]laimant was last employed by [Employer] as a full-time registered
      nurse from July 2001 until March 27, 2020 . . . .
      2. [C]laimant was aware that [E]mployer has a term in its collective
      bargaining agreement that provides: “The [u]nion agrees that there
      shall be no strikes, slowdowns, or other interruption[s] o[f] work by any
      of its members during the term of this [a]greement, but that any disputes
      or differences shall be taken up under the [g]rievance and [a]rbitration
      [process] of this [a]greement.”
      3. On March 27, 2020, a nurse complained to [C]laimant about issues
      related to patients positive for COVID-19 being placed on a unit with
      general patients.
      4. [C]laimant called other nurses about the complaint to see if others
      felt the same way and to see if they would be willing to go to
      [Employer’s] administration as a group with their complaint.
      5. [C]laimant called [Employer’s] administrator and communicated the
      complaint.
      6. The conversation became heated[,] and the administrator told
      [C]laimant that she could leave if she did not feel like working.
      7. [C]laimant responded that if she left, she would not be the only one
      to walk out.


                                         6
      8. [C]laimant was later questioned about what she meant by her
      comment[,] and [C]laimant told the administrator that she intended a
      “peaceful demonstration and stand of solidarity” and refused to explain
      further.
      9. [E]mployer and [C]laimant entered into a settlement agreement and
      [E]mployer suspended [C]laimant without pay for six months.
(Board’s Decision at 1-2.) The Board reasoned:
      The Referee in this case denied benefits because “[C]laimant’s actions
      and comments showed that she intended to threaten [E]mployer with a
      walkout[,]” and the Referee concluded that [Claimant’s actions] . . .
      violated [E]mployer’s policy[—i.e., the collective bargaining
      agreement]. However, the [collective bargaining agreement] does not
      cover a person’s “intentions”[—]only the act of a strike, slowdown, or
      walkout. Further, the Board credits [C]laimant’s testimony that when
      she spoke with the other nurses, she was only asking them if they would
      be willing to approach the administration as a group with their
      complaints and [that she was] not organizing a strike. The Board
      concludes [C]laimant did not violate [the collective bargaining
      agreement] prohibiting strikes, slowdowns, and walkouts[.] [T]hus,
      [Claimant] is [not in]eligible for benefits under Section 402(e) of the
      . . . Law.
(Id. at 2 (emphasis added).) Employer now petitions this Court for review.
                                   II. ISSUES
      On appeal, Employer essentially contends that (1) the Board capriciously
disregarded relevant evidence of the settlement agreement when rendering its
findings of fact, and (2) the Board erred as a matter of law in concluding that
Claimant did not engage in willful misconduct because the settlement agreement
constitutes an admission that Claimant violated the collective bargaining agreement.
                               III. DISCUSSION
                            A. Capricious Disregard
      Employer essentially contends that the Board’s finding that Claimant “only”
spoke with the other nurses about approaching Employer to raise a collective

                                         7
complaint concerning the patients and COVID-19—and not to organize or
encourage a walkout—is contradicted by the settlement agreement evidence, which
evidence Employer alleges the Board capriciously disregarded.            According to
Employer, the settlement agreement establishes that Claimant went outside the
grievance procedure and attempted to encourage an illegal work stoppage among
several nurses. Employer, therefore, argues that the Board capriciously disregarded
this evidence in rendering its findings of fact because it is competent and relevant in
demonstrating that Claimant engaged in willful misconduct. The Board did not
address the settlement agreement in its decision below or in its brief on appeal to this
Court.
         Generally, this Court’s standard of review is limited to determining whether
constitutional rights were violated, whether an error of law was committed, or
whether necessary findings of fact are supported by substantial evidence. 2 Pa. C.S.
§ 704. We may also, however, “[d]isturb[] an agency’s adjudication for a capricious
disregard of evidence . . . where the factfinder has refused to resolve conflicts in the
evidence, has not made essential credibility determinations[,] or has completely
ignored overwhelming evidence without comment.” Wise v. Unemployment Comp.
Bd. of Rev., 111 A.3d 1256, 1263 (Pa. Cmwlth. 2015). “When determining whether
the Board capriciously disregarded the evidence, the Court must decide if the Board
deliberately disregarded competent evidence that a person of ordinary intelligence
could not conceivably have avoided in reaching a particular result, or stated another
way, if the Board willfully or deliberately ignored evidence that any reasonable
person would have considered to be important.” Bennett v. Unemployment Comp.
Bd. of Rev., 33 A.3d 133, 136 n.3 (Pa. Cmwlth. 2011) (quoting Jackson v.
Unemployment Comp. Bd. of Rev., 933 A.2d 155, 156 n.4 (Pa. Cmwlth. 2007)).


                                           8
      The settlement agreement provides, in pertinent part:
      During [the term of] a [collective bargaining agreement] containing [a]
      “[n]o [s]trike” clause . . . , and instead of using the grievance procedure
      contained in the same [c]ollective [b]argaining [a]greement to resolve
      . . . dispute[s], [Claimant] chose to inform [Employer] on
      March 27, 2020, that, “[i]f I walk out, I won’t be walking out alone.”
      Furthermore, confirming [Claimant’s] intention, [Claimant] contacted
      at least four other [n]urses . . . and discussed what those nurses
      referred to as a “walkout,” which meant that they would be leaving
      their nursing units for some amount of time.
(R.R. at 42a (emphasis added).) It is clear to this Court that this language constitutes
an admission that Claimant attempted to encourage an illegal work stoppage, in
contradiction of the Board’s finding that Claimant “only” spoke to the other nurses
concerning raising a collective complaint. Nevertheless, the Board failed to consider
the settlement agreement in its entirety despite the fact that it was properly made part
of the record at the Referee hearing and a reasonable person would have considered
the evidence. Based on the foregoing, we agree with Employer that the Board
capriciously disregarded the settlement agreement evidence. Bennett, 33 A.3d
at 136 n.3.
               B. Settlement Agreement and Willful Misconduct
      Employer next asserts that the settlement agreement constitutes an admission
that Claimant failed to follow the grievance procedure and attempted to encourage
an illegal work stoppage among several nurses in violation of the terms of their
collective bargaining agreement. Employer notes that in Davis v. Unemployment
Compensation Board of Review, 426 A.2d 753 (Pa. Cmwlth. 1981), this Court
“upheld the admission of a signed statement by an employee” admitting to willful
misconduct. (Employer’s Brief at 20.) Employer further alleges that Claimant has
not demonstrated that she was coerced into signing the settlement agreement, which


                                           9
Employer notes is her burden to establish pursuant to the precedent of this Court.
Employer, therefore, contends that the settlement agreement is a clear admission that
Claimant violated the collective bargaining agreement and committed willful
misconduct.
      An employer bears the burden to prove that it discharged an employee for
willful misconduct. Adams v. Unemployment Comp. Bd. of Rev., 56 A.3d 76, 78-79
(Pa. Cmwlth. 2012). This Court has held that an employee who violates a collective
bargaining agreement “by participating in an illegal work stoppage ha[s] engaged in
willful misconduct and [is] . . . ineligible to receive benefits . . . .” DiVergigelis v.
Unemployment Comp. Bd. of Rev., 547 A.2d 513, 515 (Pa. Cmwlth. 1988). An
employee’s encouragement or inducement of an illegal work stoppage similarly
constitutes willful misconduct under Section 402(e) of the Law.              Hussar v.
Unemployment Comp. Bd. of Rev., 432 A.2d 643, 646 (Pa. Cmwlth. 1981).
Furthermore, employees “are required to avail themselves of contractual, legal, or
equitable remedies for the settlement of disputes with their employers” as opposed
to a stoppage of work or voluntarily quitting their employment. Westinghouse Elec.
Corp. v. Unemployment Comp. Bd. of Rev., 144 A.2d 673, 676 (Pa. Super. 1958).
      The facts of this case are similar to this Court’s opinion in Davis. There, an
employee was accused of stealing store merchandise, and, during questioning, the
employee signed a statement admitting to the theft. Davis, 426 A.2d at 754. This
Court upheld a finding by the Board that the signed admission form was sufficient
to establish that the employee engaged in the willful misconduct in question.
Id. at 755. In so doing, this Court noted that the burden of proving that an admission
was coerced lies with the admitting party. Id. We, therefore, rejected the employee’s




                                           10
allegation that the employer had failed to show that the admission was not coerced.
Id.
      In light of our capricious disregard analysis above, we agree with Employer
that the settlement agreement constitutes an admission that Claimant engaged in
willful misconduct. The text of the settlement agreement is clear in establishing that
Claimant admitted to raising a complaint outside the grievance procedure and to
inducing or encouraging at least four other nurses to participate in a walkout. The
settlement agreement further demonstrates that Claimant accepted that her actions
were in violation of the collective bargaining agreement. Notwithstanding the
Board’s credibility determinations and other findings to the contrary, this admission
is sufficient under our precedent to establish that Claimant engaged in willful
misconduct. Davis, 426 A.2d at 755. Claimant has not at any point alleged that she
was coerced into signing the admission statement. As noted above, the burden lies
with Claimant to establish coercion. Id. Thus, because coercion is not at issue here
and the settlement agreement establishes that Claimant violated the collective
bargaining agreement, it is clear that Claimant committed willful misconduct under
Section 402(e) of the Law. See DiVergigelis, 547 A.2d at 515; Westinghouse,
144 A.2d at 676.
                               IV. CONCLUSION
      For the reasons set forth above, the order of the Board is reversed.




                                          P. KEVIN BROBSON, President Judge




                                         11
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


County of Northampton,                  :
                         Petitioner     :
                                        :
                 v.                     :   No. 1271 C.D. 2020
                                        :
Unemployment Compensation               :
Board of Review,                        :
                    Respondent          :



                                      ORDER


     AND NOW, this 10th day of December, 2021, the order of the Unemployment
Compensation Board of Review is hereby REVERSED.




                                        P. KEVIN BROBSON, President Judge